Wyly, J.
The city of New Orleans, after the usual publication of notice to delinquent taxpayers, confirmed in the Superior District Court a default against the heirs of de St. Romes, and rendered judgment for $540 for taxes due the city for the year 1871.
*18From this judgment Eugene de St Romes, Victor de St. Romes, and ."Emtance de St. Romes have appealed.
In- this court appellants have filed an assignment of errors, the most Important objection being, the notice published did not mention their mames; it only designated defendants as “Heirs of de St. Romes.”
The advertisement, under the statute, has the effect of a citation duly .served, and it should be subject to the same rules as the citation of which it is the equivalent. City of New Orleans vs. Heirs of Schmidt, 10 An. 771. Notice published to the “ Heirs of de St. Romes ” was not a 'legal citation to Eugene, Victor, and Ermance de St. Romes, the appellants. It was too indefinite to amount to a citation to any one. The •judgment must therefore be reversed.
It is therefore ordered that the judgment herein be set aside and .annulled at the costs of appellee.
Rehearing refused.